ORDER
The Court, on its own motion, orders that the parties submit supplemental briefs on the effect of Montgomery v. Louisiana, No. 14-280,2016 WL 280758 (U.S. Jan. 25, 2016, revised Jan. 27, 2016), on the proceedings in this case. Defendant’s supplemental brief shall be filed no later than thirty days after the date of this order, and the State’s supplemental brief shall be filed no later than thirty days following defendant’s filing.
By order of the Court in Conference, this 28th day of January, 2016.
s/Ervin. J.
For the Court
WITNESS my hand and the seal of the Supreme Court of North Carolina, this the 29th day of January, 2016.
CHRISTIE SPEIR CAMERON Clerk of the Supreme Court
s/M.C. Hacknev Assistant Clerk